DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed February 28, 2022, claims 1, and 4-13 are pending in the application.  The applicant has cancelled claims 2 and 3.  The applicant has added claims 10-13.  The applicant has amended claims 1, 4, and 5.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4-8, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0126765 A1).


Regarding claim 1, Seo discloses:
an accommodation area management device configured to manage an accommodation area for accommodating a moving body and configured to stop the moving body at a predetermined accommodation position in the accommodation area ([0047], [0051], [0056]; FIG. 1:  200), comprising: 

a priority assigning unit configured to assign a priority to each of a plurality of moving bodies traveling in the accommodation area according to an order in which each moving body is traveled ([0055], [0107]), 

wherein the priority assigning unit assigns the priority to each moving body according to a moving destination of each moving body in the accommodation area ([0055], [0058], [0059], [0060], [0101]), and

the priority assigning unit gives a highest priority to the moving body which moves toward the moving destination to leave the accommodation area ([0027], [0031], [0036], [0055], [0058], [0059], [0060], [0098], [0101], [0107], [0109], [0116], [0124], [0125], [0134], [0137]) and

Seo does not explicitly disclose assigning a lowest priority to a moving body which moves toward a moving destination to change the accommodation position to another accommodation position in the accommodation area, but Seo does disclose, as cited in the Final Rejection, that when the highest priority vehicle has been charged, the vehicle is moved from the charging slot to an empty non-charging slot, thereby changing the accommodation position to another accommodation position (the empty non-charging slot)   ([0035], [0051], [0056]); and Seo does disclose that the next highest priority vehicle then becomes the highest priority vehicle and is moved into the newly vacated charging slot ([0035], [0036], [0061], [0079], [0101]); all of which suggests that the device of Seo comprises assigning a lowest priority to a moving body which moves toward a moving destination to change the accommodation position to another accommodation position in the accommodation area for the benefit of shifting the order of priority from a vehicle that has completed charging in the charging slot to the vehicles that are waiting in order of priority to have access to the charging slot;

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have configured the device of Seo in the foregoing manner because that would have enabled the device to shift the order of priority from a vehicle that has completed charging in the charging slot to the vehicles that are waiting in order of priority to have access to the charging slot.


	 
Regarding claim 4, Seo discloses that the priority assigning unit causes the moving body which moves toward the moving destination to change the accommodation position to another accommodation position in the accommodation area to stand by without traveling before heading to the destination when there are a predetermined number or more of the moving bodies which moves toward the moving destination to leave the accommodation area and the moving bodies which moves toward the moving destination to enter into the accommodation area.  ([0047], [0050], [0054], [0055], [0056], [0058], [0079], [0109], [0116])
	Regarding claim 5, Seo discloses that the priority assigning unit raises the priority of the moving body which moves toward the moving destination to change the accommodation position to another accommodation position in the accommodation area when the moving body which moves toward the moving destination too enter into the accommodation area stops at the accommodation position of the moving body which moves toward the moving destination to change the accommodation position to another accommodation position in the accommodation area.   ([0031], [0036], [0055], [0058], [0098], [0101], [0109], [0116], [0125], [0129], [0131])
	Regarding claim 6, Seo discloses that the priority assigning unit temporarily retracts a moving body having a low priority to a predetermined stop frame when a plurality of moving bodies are traveled and the moving body having a low priority interferes with traveling of a moving body having a high priority.  ([0051], [0056], [0061], [0079], [0116]) 
	Regarding claim 7, Seo discloses that the priority assigning unit preferentially selects a stop frame which does not require steering input when retracting the moving body as the predetermined stop frame.  ([0079])
	Regarding claim 8, Seo discloses that the priority assigning unit assigns the priority to each moving body for each partial area in the accommodation area.  ([0023], [0031], [0055], [0107])
	Regarding claim 10, Seo discloses that the plurality of moving bodies concurrently travel in a convoy within the accommodation area.  ([0031], [0036], [0055], [0107], [0134]; Two or more vehicles that enter the parking garage consecutively and drive to a charging slot would constitute a convoy.)
	Regarding claim 12, Seo discloses that the priorities of the plurality of moving bodies are set in order to allow the traveling order of the moving bodies traveling in the convoy within the accommodation area to be determined according to the respective moving destination of each moving body.  ([0023], [0027], [0031], [0036], [0055], [0058], [0101], [0131], [0134], [0137])
	Regarding claim 13, Seo discloses that the priorities of the plurality of moving bodies are set in order to allow the traveling order of the moving bodies traveling in the accommodation area to be determined according to the respective moving destination of each moving body.  ([0023], [0027], [0031], [0036], [0055], [0058], [0101], [0131], [0134], [0137]) 

Allowable Subject Matter
5.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	The applicant’s arguments, filed February 28, 2022, have been fully considered, but they are not persuasive. 
The applicant traverses the rejection of claims 1 and 4-8.
Against the rejection of claim 1, the applicant argues that clearly, Seo fails to teach or suggest, inter alia, “wherein:  the priority assigning unit gives a highest priority to the moving body which moves toward the moving destination to leave the accommodation area and a lowest priority to the moving body which moves toward the moving destination to change the accommodation position to another accommodation position in the accommodation area,” as recited by amended independent claim 1, and the Office Action does not allege otherwise.
The Examiner refers to paragraphs [0031], [0055], [0058], [0098], [0101], [0107], [0109], [0116], [0124], [0125], [0129], [0131], and [0137] of Seo (see page 4 of the Office Action in discussing claim 3), however, Applicant respectfully submits that Seo does not specifically:
(1) assign a highest priority to a moving body which moves toward a moving destination to leave an accommodation area; and 
(2) assign a lowest priority to a moving body which moves toward a moving destination to change the accommodation position to another accommodation position in the accommodation area. 
(Emphasis added by applicant.)
Seo does not disclose or suggest to assign (1) a “highest priority” and (2) a “lowest priority”, specifically, to these respective situations of the moving body as is now explicitly recited by amended independent claim 1. Seo is completely silent as to ever specifying “highest” or “lowest” in regards to assigned priority of any of the vehicles in the parking lot.
Therefore, in view of the above deficiencies, Seo clearly fails to teach or suggest every element as recited by amended independent claim 1. At least for the aforementioned reasons, independent claim 1 is not anticipated by Seo under 35 U.S.C. §102(a)(2). Claims 4-8 are dependent claims that are each also patentably distinguished over Seo, at least in view of their respective dependencies, as well as for their additionally recited elements. Furthermore, claims 2 and 3 have been canceled.
Regarding this argument, Seo discloses, as cited in the Final Rejection, the assignment of a highest priority to a vehicle based on the order of entry into a parking lot.  ([0031], [0036], [0055], [0107], [0134])  Seo further discloses that the highest priority vehicle moves from a waiting area, which constitutes an “accommodation area” to a charging slot, which constitutes a  “moving destination.”  ([0031], [0055], [0101])  In the foregoing manner, Seo discloses the assignment of  a highest priority to a moving body which moves toward a moving destination to leave an accommodation area.
Seo does not explicitly disclose assigning a lowest priority to a moving body which moves toward a moving destination to change the accommodation position to another accommodation position in the accommodation area, but Seo does disclose, as cited in the Final Rejection, that when the highest priority vehicle has been charged, the vehicle is moved from the charging slot to an empty non-charging slot, thereby changing the accommodation position to another accommodation position (the empty non-charging slot).  ([0035], [0051], [0056])  The next highest priority vehicle then becomes the highest priority vehicle and is moved into the newly vacated charging slot.  ([0035], [0036], [0061], [0079], [0101])  The foregoing suggests that the device of Seo comprises assigning a lowest priority to a moving body which moves toward a moving destination to change the accommodation position to another accommodation position in the accommodation area for the benefit of shifting the order of priority from a vehicle that has completed charging in the charging slot to the vehicles that are waiting in order of priority to have access to the charging slot.
Regarding the newly added claims, the Final Rejection above has examined those claims in the merits.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689